                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MICHAEL K. BROOKS
ADC #142122                                                                            PLAINTIFF

v.                              Case No. 4:16-cv-00847-KGB/JJV

JASON MEADOUGH, Sergeant,
Wrightsville Unit; et al                                                           DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Michael K. Brooks’ complaint is dismissed consistent with the Orders entered in this matter.

       So adjudged this 26th day of March, 2019.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
